Title: To Thomas Jefferson from Thomas Truxtun, 25 September 1804
From: Truxtun, Thomas
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Perth amboy Sep. 25th. 1804.
               
               The enclosed* may not be unworthy the serious attention of Government, inasmuch as a cultivation of marine science is much wanted on this side of the atlantick, from the Yet to be expected deficiency of our sea Officers, I have therefore done myself the honor to Transmit you the several documents herewith Not only as the Cheif majistrate of the Union, but as a Gentleman of science who will see the benifits to be derived from the admirable improvements of Hoppe in both the instruments alluded to in his communication to me.
               I should not have troubled you at this time on such an affair when I know you must be occupied by others of greater moment—but the ardent solicitude I bear towards the encouragement of genius and the cultivation of the young minds employed in our sea service will I trust plead my apology, and especially as I view them under all the disadvantages they labour, and particulary that of our having No Marine Seminary in which they should be taught the Rudiments of naval tacticks, navigation and all the branches of Mathematicks &c having an essential connection with their profession. 
               
               I have the honor to be Sir respectfully Your very obt Servant.
               
                  Thomas Truxtun.
               
               
                  * No. 1. 2. 3. 4 contents of packet.
               
            